



BRUNSWICK CORPORATION 2005 AUTOMATIC DEFERRED COMPENSATION PLAN
As Amended and Restated (Effective January 1, 2018)


SECTION 1


General


1.1 Purpose. The Brunswick Corporation 2005 Automatic Deferred Compensation Plan
(the Plan) was previously established by Brunswick Corporation (the Company) to
provide for the deferral of compensation payable to Covered Executives by the
Company and Related Companies that would otherwise be non-deductible by reason
of section 162(m) of the Code, and thereby avoid the loss of such deduction, and
to compensate the Covered Executives for such deferral. The Plan applies to the
deferral of amounts that are earned or become vested after December 31, 2004.
The Brunswick Corporation Automatic Deferred Compensation Plan (the Prior Plan)
shall apply to the deferral of amounts that are earned or become vested on or
before December 31, 2004. The following provisions constitute an amendment and
restatement of the Plan, effective as of January 1, 2018, which has been adopted
for the purpose of ceasing future deferrals under the Plan, to the extent
permitted under Section 409A of the Code, in connection with the amendments to
Section 162(m) of the Code included in the Tax Cuts and Jobs Act of 2017.


1.2 For purposes of the Plan, the term Code means the Internal Revenue Code of
1986, as amended. References to sections of the Code also refer to any successor
provisions thereof. If, after the Effective Date, there is a change in the
provisions or interpretation of Code sections 162(m) or 409A which would have a
material effect on the benefits of the Plan to a Covered Executive or the
Company, the Company shall revise the Plan in good faith to preserve the
benefits of the Plan for the Company, the Related Companies, and the Covered
Executives; provided, however, that if any change to the Plan pursuant to this
sentence is adverse to a Covered Executive, the Covered Executive shall be
provided with reasonable compensation therefore.


1.3 Effective Date. The Effective Date of this amendment and restatement of the
Plan is January 1, 2018.


1.4 Related Companies. The term Related Companies means any company during any
period in which compensation paid to a Covered Executive by such company would
be required to be aggregated with compensation paid to the Covered Executive by
the Company, in accordance with the affiliated group rules applicable to Code
section 162(m). The Company shall enter into such arrangements with the Related
Companies as it shall deem appropriate to implement the terms of the Plan, and
shall inform the Covered Executive of any material failure to provide for such
implementation.


1.5 Operation and Administration. The authority to control and manage the
operation and administration of the Plan shall be vested in the Human Resources
and Compensation Committee (the Committee) of the Board of Directors of the
Company (the Board). In controlling and managing the operation and
administration of the Plan, the Committee shall have the rights, powers and
duties set forth in Section 6. Capitalized terms in the Plan shall be defined as
set forth in the Plan.


1.6 Applicable Law. The Plan shall be construed and administered in accordance
with the laws of the State of Illinois to the extent that such laws are not
preempted by the laws of the United States of America.


1.7 Number. Where the context admits words in the singular shall include the
plural and the plural shall include the singular.


1.8 Notices. Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed to the Human
Resources and Compensation Committee, in care of the Company, at its principal





--------------------------------------------------------------------------------





executive offices. The Committee may, by advance written notice to affected
persons, revise such notice procedure from time to time. Any notice required
under the Plan may be waived by the person entitled to notice.


1.9 Benefits Under Qualified Plans. Compensation of any Covered Executive that
is deferred under the Plan, and benefits payable under the Plan, shall be
disregarded for purposes of determining the benefits under any plan that is
intended to be qualified under section 401(a) of the Code.


1.10 Other Costs and Benefits. The Plan is intended to defer, but not to
eliminate, payment of compensation to a Covered Executive. Accordingly, if any
compensation or benefits that would otherwise be provided to a Covered Executive
in the absence of the Plan are reduced or eliminated by reason of deferral under
the Plan, the Company shall equitably compensate the Covered Executive for such
reduction or elimination, and the Company shall reimburse the Covered Executive
for any increased or additional penalty taxes which the Covered Executive may
incur by reason of deferral under the Plan which would not have been incurred in
the absence of such deferral. In the event a Covered Executive is entitled to
reimbursement pursuant to the preceding sentence, such reimbursement shall be
made no later than the last day of the taxable year following the taxable year
in which the penalty taxes are paid. Notwithstanding the foregoing provisions,
no reimbursement will be made for taxes resulting from an increase or decrease
in individual income tax rates, or resulting from an increase in the amount of
compensation payable to the Covered Executive by reason of the accrual of
earnings or any other provision of the Plan.


1.11 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.


1.12 Action by Company. Any action required or permitted to be taken by the
Company or any Related Company shall be by resolution of its board of directors,
or by a duly authorized officer of the Company or Related Company, as the case
may be.


1.13 Withholding. Except as otherwise provided by the Committee, (i) the
deduction of withholding and any other taxes required by law will be made from
all amounts paid in cash and (ii) in the case of payments in shares of common
stock of the Company (Company Stock), the Participant shall be required to pay
in cash the amount of any taxes required to be withheld prior to receipt of such
Company Stock, or alternatively, a number of shares of Company Stock the Fair
Market Value (defined below) of which equals the amount required to be withheld
may be deducted from the payment; provided, however, that the number of shares
of Company Stock so deducted may not have an aggregate Fair Market Value in
excess of the amount determined by applying the minimum statutory withholding
rate. Fair Market Value means the closing price on the New York Stock Exchange -
Composite Transactions Tape on the relevant date or on the next preceding date
on which a closing price was quoted; provided, however, that the Committee may
specify some other definition of Fair Market Value.


1.14 Adjustments. In the event of any increase or decrease in the number of
issued shares of Company Stock resulting from a subdivision or consolidation of
shares or other capital adjustment, or the payment of a stock dividend or other
increase or decrease in shares, effected without receipt of consideration by the
Company, or other change in corporate or capital structure, the number and class
of securities distributable under this Plan and the number of share units in
Participants’ Automatic Stock Deferral Accounts shall be appropriately adjusted
by the Committee; provided, however, that any fractional shares resulting from
any such adjustment shall be eliminated. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive.


SECTION 2


Participation
 
2.1 Covered Executives. Subject to the terms of the Plan, an individual shall be
a Covered Executive subject to the deferral requirements of the Plan for any
year, if, for that year, the individual is a covered employee with respect to
the Company, as that term is used in Code section 162(m)(3). The provisions of
the Plan shall not apply to any





--------------------------------------------------------------------------------





employee to the extent that the employee is subject to an individual agreement
with the Company providing for automatic deferral of compensation to avoid
non-deductibility of compensation by reason of Code section 162(m).
2.2 Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of the Company nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.


SECTION 3


Automatic Deferral


3.1 Deferred Amount. If the Company determines at any time during a calendar
year that a Covered Executive’s total compensation from the Company or a Related
Company that is not exempt from Code section 162(m) (Nonexempt Compensation) is
expected to exceed $1,500,000 for such calendar year, then the amount of
Nonexempt Compensation otherwise payable to the Covered Executive in such
calendar year shall not be paid when otherwise due, but shall instead be
credited to the Covered Executive’s Automatic Cash Deferral Account or Automatic
Stock Deferral Account in accordance with this Section 3. In determining the
amounts subject to deferral under this subsection 3.1, the following shall
apply:


a.
To the extent that the Nonexempt Compensation is otherwise payable in cash to a
Covered Executive, payment of such cash shall be deferred under the Automatic
Cash Deferral Account, in accordance with this Section 3.

b.
To the extent that the Nonexempt Compensation is otherwise payable in Company
Stock, delivery of those shares shall be deferred under the Automatic Stock
Deferral Account, in accordance with this Section 3.

c.
Nothing in the Plan shall be construed to require a deferral of the Covered
Executive’s salary or any compensation or benefits payable to the Covered
Executive in a form other than cash or Company Stock.

d.
No compensation earned on or after January 1, 2018 shall be deferred under the
Plan, except for Nonexempt Compensation payable pursuant to a written binding
agreement in effect as of January 1, 2018 that vests and becomes payable after
such date, or as otherwise required under Section 409A of the Code.



3.2 Automatic Cash Deferral Account. The Automatic Cash Deferral Account balance
shall be credited with all Nonexempt Compensation otherwise payable to the
Covered Executive in cash, other than salary, as of the date on which such
amount would otherwise have been paid to the Covered Executive. The Automatic
Cash Deferral Account shall be adjusted from time to time in accordance with the
following:


a.
Unless a Covered Executive makes an election at such time and in such form as
may be determined by the Committee from time to time to have paragraph (b) next
below apply, the Automatic Cash Deferral Account shall be credited as of the
last day of each calendar month with interest for that month at a rate equal to
the greater of: (a) the prime rate in effect at JPMorgan Chase on the first day
of the month plus two percentage points, or (b) the Company’s short-term
borrowing rate.

b.
If a Covered Executive elects application of this paragraph (b), the Company,
after consultation with the Covered Executive, may invest amounts credited to
the Covered Executive’s Automatic Cash Deferral Account in securities and other
assets as the Company may determine. The Company and its agents shall not incur
any liability by reason of purchasing, or failing to purchase, any security or
other asset in good faith. A Covered Executive’s Automatic Cash Deferral Account
shall be charged or credited as of the last day of each fiscal year of the
Company, and at such other times as the balance in the Automatic Cash Deferral
Account shall be determined, to reflect (i) dividends, interest or other
earnings on any such investments, reduced by the cost of funds (for the period
of deferral) for the amount of any taxes incurred by the Company with respect
thereto; (ii) any gains or losses (whether or not realized) on such investment;
(iii) the cost of funds (for the period of deferral) for the amount of any taxes
incurred with respect to net gains realized on any such investments, taking into
account any applicable capital loss carryovers and carrybacks, provided that in
computing such taxes, capital gains and losses on assets of the Company other
than such investments shall be disregarded; and (iv) any direct expenses
incurred by the Company in such fiscal year or other applicable period which
would not have been incurred but for the investment of






--------------------------------------------------------------------------------





amounts pursuant to the provisions of this paragraph (b) (provided that this
clause (iv) shall not be construed to permit a reduction for the cost of taxes).


3.3 Automatic Stock Deferral Account. The Automatic Stock Deferral Account
balance shall be credited with the number of share units equal to number of
shares of Company Stock as of the date on which such shares would otherwise have
been paid to a Covered Executive as Nonexempt Compensation. The Automatic Stock
Deferral Account shall be adjusted from time to time to reflect the deemed
reinvestment of dividends in accordance with the terms of the Company’s dividend
reinvestment program, as in effect from time to time.
3.4 Statements. On a quarterly basis, the Committee shall provide the Covered
Executive with statements of the Covered Executive’s Automatic Cash Deferral
Account and Automatic Stock Deferral Account. Upon request of a Covered
Executive, the Committee shall provide the computations of amounts under
Sections 3 and 4.


SECTION 4


Distributions


4.1 Time of Distribution From Accounts.
a.
Distribution of Nondeferred Amounts. As of December 15th of each calendar year
in which any Nonexempt Compensation is credited to a Covered Executive’s
Automatic Cash Deferral Account or Automatic Stock Deferral Account pursuant to
Section 3.2 or 3.3 hereof, the Company shall determine the aggregate amount of
Nonexempt Compensation paid or payable to the Covered Executive for such
calendar year. Any amounts credited to the Covered Executive’s Automatic Cash
Deferral Account or Automatic Stock Deferral Account for such calendar year
shall be distributed to the Covered Executive on or before December 31st of such
calendar year to the extent such distributions can be made without causing the
Covered Executive’s aggregate Nonexempt Compensation for such calendar year to
exceed $1,500,000, and the remainder of the amounts credited to the Covered
Executive’s Automatic Cash Deferral Account and Automatic Stock Deferral Account
shall be distributed to the Covered Executive in accordance with Section 4.1(b).
Unless the Committee or its delegate determines otherwise, the amounts
distributed pursuant to this Section 4.1(a) for a calendar year shall be
distributed from the Covered Executive’s Automatic Cash Deferral Account and
Automatic Stock Deferral Account in the same proportion by which Nonexempt
Compensation was credited to such accounts during such calendar year. The number
of shares of Company Stock distributed from the Covered Executive’s Automatic
Stock Deferral Account pursuant to this Section 4.1(a) shall be determined based
on the Fair Market Value of a share of Company Stock as of December 15th of the
applicable calendar year, as determined in accordance with the terms of the
Company’s 2014 Stock Incentive Plan, or any successor thereto.

b.
Distribution of Deferred Amounts. Amounts credited to a Covered Executive’s
Automatic Cash Deferral Account and Automatic Stock Deferral Account (and not
previously distributed to the Covered Executive pursuant to Section 4.1(a),
above) shall be paid or distributed upon the earlier of the following:



(i) To the extent provided by the Secretary of the Treasury under Code section
409A, as soon as practicable (within 90 days) after a change in control (as
defined under Code section 409A; provided, however, in no event shall an
acquisition of assets under Treasury Regulation 1.409A-3(i)(5)(vii) constitute a
change in control event, unless such event is also a sale or disposition of all
or substantially all of the Company’s assets).
(ii) six months after the date the Covered Executive ceases to be employed by
the Company and all Related Companies.


4.2 Form of Payment of Deferred Amount. To the extent that an amount is payable
to or on behalf of a Covered Executive with respect to the Automatic Cash
Deferral Account in accordance with subsection 3.2, it shall be paid by the
Company in a cash lump sum. To the extent that an amount is payable to or on
behalf of a Covered Executive with respect to the Automatic Stock Deferral
Account in accordance with subsection 3.3, it shall be distributed by the
Company in shares of Company Stock in a lump sum.







--------------------------------------------------------------------------------





4.3 Beneficiary. Subject to the terms of the Plan, any benefits payable to a
Covered Executive under the Plan that have not been paid at the time of the
Covered Executive’s death shall be paid at the time and in the form determined
in accordance with the foregoing provisions of the Plan to the beneficiary
designated by the Covered Executive in writing filed with the Committee in such
form and at such time as the Committee shall require. A beneficiary designation
form will be effective only when the signed form is filed with the Committee
while the Participant is alive and will cancel all beneficiary designation forms
filed earlier. If a Covered Executive fails to designate a beneficiary, or if
the designated beneficiary of the deceased Covered Executive dies before the
Covered Executive or before complete payment of the Covered Executive’s
benefits, the amounts shall be paid to the legal representative or
representatives of the estate of the last to die of the Covered Executive and
the Covered Executive’s designated beneficiary.


4.4 Distributions to Disabled Persons. Notwithstanding the provisions of this
Section 4, if, in the Committee’s opinion, a Covered Executive or a beneficiary
is under a legal disability or is in any way incapacitated so as to be unable to
manage such individual’s financial affairs, the Committee may direct that
payment be made to a relative or friend of such individual for such individual’s
benefit until claim is made by a conservator or other person legally charged
with the care of such individual’s person or estate, and such payment shall be
in lieu of any such payment to the Covered Executive or the beneficiary.
Thereafter, any benefits under the Plan to which the Covered Executive or the
beneficiary is entitled shall be paid to such conservator or other person
legally charged with the care of such individual’s person or estate.


4.5 Benefit May Not be Assigned. Neither a Covered Executive nor any other
person shall have any voluntary or involuntary right to commute, sell, assign,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate or
convey in advance of actual receipt of the amounts, if any, or any part thereof,
payable hereunder, which are expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall be, prior to actual
payment, subject to seizure or sequestration for payment of any debts,
judgments, alimony or separate maintenance owed by the Covered Executive or any
other person, or be transferred by operation of law in the event of the Covered
Executive’s or any other person’s bankruptcy or insolvency. Payments to or on
behalf of a Covered Executive under the Plan are not subject to reduction or
offset for amounts due or alleged to be due from the Covered Employee to the
Company or any Related Company.


SECTION 5


Source of Benefit Payments


The amount of any benefit payable under the Plan shall be paid from the general
assets of the Company. Neither a Covered Executive nor any other person shall
acquire by reason of the Plan any right in or title to any assets, funds or
property of the Company whatsoever, including, without limiting the generality
of the foregoing, any specific funds, assets, or other property which the
Company, in its sole discretion, may set aside in anticipation of a liability
under the Plan. A Covered Executive shall have only a contractual right to the
amounts, if any, payable under the Plan, unsecured by any assets of the Company.
Nothing contained in the Plan shall constitute a guarantee by the Company that
the assets of the Company shall be sufficient to pay any benefits to any person.


SECTION 6


Committee


6.1 Powers of Committee. The authority to control and manage all aspects of the
operation and administration of the Plan shall be vested in the Committee. The
Committee is authorized to interpret the Plan, to establish, amend, and rescind
any rules and regulations relating to the Plan, and to make all other
determinations that may be necessary or advisable for the administration of the
Plan. Except as otherwise specifically provided by the Plan, any determinations
to be made by the Committee under the Plan shall be decided by the Committee in
its sole discretion. Any interpretation of the Plan by the Committee and any
decision made by it under the Plan is final and





--------------------------------------------------------------------------------





binding on all persons. The amount to be deferred under Section 3 shall be based
on such estimates as the Committee determines in good faith to be appropriate.


6.2 Delegation by Committee. The Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.


6.3 Information to be Furnished to Committee. The Company and the Related
Companies shall furnish the Committee with such data and information as may be
required for it to discharge its duties. The records of the Company and the
Related Companies as to a Covered Executive’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Covered Executives and other
persons entitled to benefits under the Plan must furnish the Committee such
evidence, data or information as the Committee considers desirable to carry out
the Plan.


6.4 Liability and Indemnification of Committee. No member or authorized delegate
of the Committee shall be liable to any person for any action taken or omitted
in connection with the administration of the Plan unless attributable to such
individual’s own fraud or willful misconduct; nor shall the Company be liable to
any person for any such action unless attributable to fraud or willful
misconduct on the part of a director or employee of the Company. The Committee,
the individual members thereof, and persons acting as the authorized delegates
of the Committee under the Plan, shall be indemnified by the Company against any
and all liabilities, losses, costs and expenses (including legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or its members or authorized delegates by reason
of the performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises. This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.


SECTION 7


Amendment and Termination
 
The Committee may, at any time, amend or terminate the Plan, subject to the
following:
a.
Subject to the provisions of subsection 1.2 (relating to changes in the Code),
no amendment or termination may materially adversely affect the rights of any
Covered Executive or beneficiary under the Plan.

b.
Notwithstanding any other provision of the Plan to the contrary, neither the
Committee nor the Board may delegate its rights and responsibilities under this
Section 7; provided, however, that the Board may, from time to time, substitute
itself, or another committee of the Board, for the Human Resources and
Compensation Committee under this Section 7.






